Citation Nr: 0900290	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  02-01 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1960 
to October 1981.  The veteran died on January [redacted], 2001.  The 
appellant is the veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a  July 2001 rating decision and notice letter in which 
the RO, inter alia, denied the appellant's claims for service 
connection for the cause of the veteran's death.  In July 
2001, the appellant, through her representative, filed a 
notice of disagreement (NOD) indicating that she disagreed 
with the denial of service connection for the cause of the 
veteran's death.  A statement of the case (SOC) was issued in 
January 2002.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2002.

In January 2005 and September 2008, the RO issued 
supplemental SOCs (SSOCs) reflecting the continued denial of 
the claim.

The Board notes that the veteran's original VA claims file 
has been lost, and that the current file is a rebuilt one.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability is one due to disease 
or injury incurred or aggravated in service (see 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303), or one that was caused or 
is aggravated by an already service-connected disability (see 
38 C.F.R. § 3.310(a)).

The veteran's January 2001 death certificate indicates that 
the immediate cause of his death was metastatic lung cancer.

A copy of a December 1981 rating decision provided by the 
appellant's representative shows that during his lifetime, 
the veteran had been granted service connection for chronic 
obstructive pulmonary disorder (COPD) with interstitial 
fibrosis and bronchial asthma (rated as 10 percent 
disabling); allergic dermatitis (rated as 10 percent 
disabling); prostate hypertrophy; prostatitis (rated as 10 
percent disabling); and residuals pilonidal cystectomy, 
(rated as 0 percent disabling); the combined disability 
rating is 30 percent.  

The appellant contends that the veteran's service-connected 
respiratory disabilities, specifically his COPD with 
interstitial fibrosis and bronchial asthma, contributed 
substantially or materially to cause his death.  On this 
point, the appellant has submitted a May 2005 opinion from 
the veteran's physician, D. J. Cohen, M.D., in which he 
opined that the veteran's service-connected respiratory 
disabilities were contributing factors to his demise.   A 
September 2008 supplemental statement of the case reflects 
that the RO independently determined that COPD with 
interstitial fibrosis and bronchial asthma does not cause 
cancer.  The  Board points out, however, that VA adjudicators 
are  prohibited from making conclusions based on their  own 
medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171, 
173 (1991).

Therefore, in light of the appellant's contentions and the 
May 2005 statement from the veteran's former physician, Dr. 
D. J. Cohen-the Board finds that a medical opinion, based on 
full review of the record and supported by stated rationale, 
is needed to fairly resolve the claim on appeal.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

However, as noted in the Introduction above, this case is 
complicated by the fact that the veteran's original claims 
file was lost.  Even though the RO has made some attempt to 
rebuild the claims file, further efforts are required.  
Therefore, prior to obtaining the requested medical opinion, 
the RO should ensure that all outstanding pertinent records 
are associated with the claims file.  

The Board first notes that the veteran's service treatment 
records (STRs) are not associated with the claims file.  The 
July 2001 rating decision on appeal reflects that the 
veteran's STRS were considered; however, since that time they 
have become disassociated with the claims file.  While a July 
2008 RO email shows that there was no record of the veteran's 
file at the Records Management Center, there is no indication 
that the RO has attempted a comprehensive search of other 
locations.  On remand, the RO should attempt to obtain copies 
of these records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, the appropriate service 
department, or any other source (to include from the 
appellant and her representative, directly, if necessary).

The RO should also print copies of all computerized records, 
including rating decisions, VA-generated letters, Statements 
of the Case, Supplemental Statements of the Case, and all 
other VA-generated evidence and associate them with the 
claims file.

Currently, the claims file contains an incomplete copy of the 
veteran's January 2001 death certificate.  The RO should 
contat the appellant should be contacted and requested to 
provide another copy of the veteran's death certificate.  

The record also reflects that private treatment records from 
Dr. P. Lanza, DO, and Virtua Memorial Hospital, dated from 
January 2000 to January 2001, were previously associated with 
the claims file (as reflected in a January 2005 supplemental 
statement of the case).  In addition, the appellant indicated 
in a February 2005 letter that the veteran's treating 
oncologist was Dr. David Flinker and in his May 2005 letter, 
Dr. Cohen stated that he treated the veteran from November 
2000.  The RO should again attempt to obtain these records 
and associate them with the claims file.

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court)  held that in a claim for Disability and 
Indemnity Compensation (DIC) benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   There is no indication that the 
appellant was provided with notice consistent with this 
authority.

Hence, prior to obtaining the requested opinion, the RO 
should, through VCAA-compliant notice, give the appellant 
another opportunity to provide evidence or information in 
support of her claim for service connection for the cause of 
the veteran's death not currently associated with the rebuilt 
claims file.  The RO's notice letter should explain what 
information and evidence is needed to substantiate the claim 
for service connection for the cause of the veteran's death, 
consistent with Hupp (as discussed above), as well as explain 
the respective responsibilities of VA and the appellant in 
obtaining additional evidence.  The RO should also invite the 
appellant to submit all pertinent evidence in her possession, 
as well as explain that she has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also ensure that its letter to the 
appellant meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) to the extent that it is 
applicable to claims for service connection for the cause of 
the veteran's death, in particular, as to providing notice 
regarding effective dates.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for the cause of the veteran's death.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain from the NPRC, the 
appropriate service department, or any 
other source (to include from the 
appellant and her representative, 
directly, if necessary) copies of the 
veteran's STRs.  In requesting the 
records from any Federal facility, the RO 
must follow the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

2.  The RO should print copies of all 
computerized records, including rating 
decisions, VA-generated letters, 
Statements of the Case, Supplemental 
Statements of the Case, and all other VA-
generated evidence and associate them 
with the claims file.

3.  The RO should furnish to the 
appellant and her representative a VCAA-
complaint notice letter specifically as 
regards the claim for service connection 
for the cause of the veteran's death.  
The RO should request that the appellant 
provide a complete copy of the veteran's 
death certificate.

The RO should also request that the 
appellant provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any additional 
medical records pertaining to the claim 
for service connection for the cause of 
the veteran's death that are not 
currently of record.  In particular, the 
RO should specifically request that the 
appellant provide current authorization 
to enable VA to obtain the veteran's 
medical records from Dr. Paul Lanza, DO 
and Virtua Memorial Hospital, dated from 
January 2000 to January 2001; Dr. David 
Flinker who was the veteran's treating 
oncologist as referred to by the 
appellant in her February 2005 statement; 
and from D. J. Cohen, M.D., from November 
2000 to January 2001.  The RO should 
request assistance in obtaining copies of 
these records from the appellant and her 
representative, directly, if necessary.  

The RO's notice letter should explain the 
information and evidence necessary to 
establish entitlement to service 
connection for the cause of the veteran's 
death. The RO should also invite the 
appellant to submit all pertinent 
evidence in her possession not associated 
with the record, explaining the type of 
evidence that is her ultimate 
responsibility to submit. The RO should 
ensure that its letter meets the notice 
requirements of Dingess/Hartman (to the 
extent that it is applicable to claims 
for service connection for the cause of a 
veteran's death, in particular as regards 
effective dates) and Hupp (both cited to 
above).

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one- 
year period). 

4.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
veteran's entire rebuilt claims file (to 
include a complete copy of this REMAND) 
to an appropriate VA physician for a 
comprehensive review of the record and an 
opinion as to the relationship, if any, 
between the veteran's death and any 
respiratory disability of service origin.

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that (1) the cause 
of the veteran's death is etiologically 
related to his period of active service, 
or (2) the veteran's service-connected 
COPD with interstitial fibrosis and 
bronchial asthma caused or contributed 
substantially or materially to cause the 
veteran's death, to include the 
development of metastatic lung cancer.

In rendering the requested opinion, the 
physician must consider and address the 
service treatment records, the veteran's 
certificate of death, Dr. Cohen's May 
2005 statement, and any additional 
pertinent medical treatment records, if 
available.

The physician should set forth the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  If the requested opinion cannot 
be provided without resorting to mere 
speculation, the physician should clearly 
so state. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7. After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority.
 
8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


